EXHIBIT 4.21 MANAGEMENT AGREEMENT between TEXTAINER EQUIPMENT MANAGEMENT LIMITED and MACCARONE CONTAINER FUND, LLC Dated as of December 1, 2016 Table of Contents Page 1. DEFINITIONS1 2. APPOINTMENT/AGENCY7 Appointment7 No Disclosure to Lessees8 Title in Owner8 3. DUTIES/RIGHTS OF MANAGER8 Management Functions8 [Intentionally Omitted] Standards; Discretion10 Acquisition Functions10 Minimum Fleet Size11 4. INDEPENDENT AGENT11 5. FEES, COMMISSIONS AND OTHER PAYMENTS TO MANAGER11 Management Fee11 Payment of Management Fee12 6. PAYMENTS12 Distribution, Reconciliation and Adjustment of Owner Proceeds12 Reimbursements of Expenses to Manager13 Indemnification Proceeds13 Absolute Obligation13 7. REPORTS/BOOKS AND RECORDS/INSPECTION14 (a) Monthly Reports14 Managed Container Financial Reports14 [Intentionally Omitted]14 Manager’s Financial Statements14 Asset Base Report14 Insurance Confirmation15 Other Reports15 Maintenance and Location of Books and Records15 OFAC Audit15 Inspection of Books and Records15 Notices16 Confidentiality16 Compliance with Law and Lessor Obligations17 8. WARRANTY17 -i- Table of Contents (continued) Page NO OWNER WARRANTIES17 LIMITATIONS ON MANAGER WARRANTIES17 9. INSURANCE17 Lessee/Depot Insurance17 Contingency Insurance17 Receipt of Insurance Proceeds18 No Liability of Manager18 TERM; RESIGNATION BY MANAGER18 Term18 Manager Resignation18 MANAGER DEFAULT18 Manager Default Defined18 Termination20 Replacement Manager20 Lessee Rights21 Rights Cumulative; Owner Costs21 Waiver of Manager Default21 Manager’s Cooperation21 NON-EXCLUSIVITY21 SUB-CONTRACTORS21 LIENS22 Liens22 Leases22 NO PARTNERSHIP22 FORCE MAJEURE22 CURRENCY/BUSINESS DAY22 Currency22 Business Day22 INDEMNIFICATION23 By Owner23 By Manager23 Survival of Obligations23 -ii- Table of Contents (continued) Page REPRESENTATIONS AND WARRANTIES23 By Manager23 By Owner24 COVENANTS25 Covenants of Manager25 Covenants of Owner26 LOAN AGREEMENT26 Loan Agreement26 Nondisturbance Agreement26 GENERAL27 Notices27 Attorneys’ Fees28 Further Assurances28 Severability28 Successors and Assigns28 Waiver29 Headings29 Entire Agreement; Amendment29 Counterparts29 Facsimile Signatures29 Governing Law, Venue, Agent for Service of Process29 WAIVER OF JURY TRIAL29 Third-Party Beneficiaries30 SCHEDULES AND EXHIBITS
